PER CURIAM.
Based on the plaintiff’s confession of error filed in this cause, as well as our own independent review of the record herein, we conclude that the summary judgment on liability entered in favor of the plaintiff below must be reversed. The defendant’s *47affidavit filed in opposition to the plaintiff’s motion for summary judgment raises, in our view, a genuine issue of material fact as to whether the plaintiff stopped his vehicle so suddenly and without notice that the defendant as the operator of the following vehicle was not reasonably able to avoid the ensuing rear end collision. See Revellino v. Avis Rent-A-Car System, Inc., 229 So.2d 896 (Fla. 3d DCA 1970); Pagan v. Holman, 195 So.2d 606 (Fla. 4th DCA 1967). The summary judgment under review, accordingly, is reversed and the cause is remanded to the trial court for further proceedings.
Reversed and remanded.